Wright, J.,
dissenting. I would reverse the court of appeals’ decision in its entirety. As I stated in Dreger v. Pub. Emp. Retirement System (1987), 34 Ohio St. 3d 17, 21-22, 516 N.E. 2d 214, 217-218 (Wright, J., dissenting), a literal and reasonable reading of R.C. *14145.02 indicates that the statute precludes a member of the Police and Firemen’s Disability and Pension Fund from either establishing or continuing a membership in the Public Employees Retirement System. Thus, I must respectfully dissent from the majority opinion.